DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to claims 1, 3-5, 11-12, 14, and 19, the cancellation of claims 2 and 10, and the addition of claim 21, in the response filed May 9, 2022, have been entered.
Claims 1, 3-9, and 11-21 are currently pending in the above identified application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  For example, JP-A-2011-12367 in para 0034 and JP-A-2010-138507 in para 0049 of the originally filed disclosure is mention but not cited nor a copy provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, and 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the connecting yarn has a total fineness as being in dtex which is 2/3 or less of that of a yarn contained in at least one of the front and back ground structure portions.”  However, a yarn in at least one of the front and back ground structure portions has not been positively recited.  It is unclear if the claim requires at least one of the front and back ground structure portions to have a yarn.
Claim 4 recites the limitation “wherein the crimped fiber forms a composite yarn containing a false twisted crimped textured yarn A having a torque in the S direction and a false twisted crimped textured yarn B having a torque in the Z direction.”  However, claim 1 recites the limitation “the crimped fiber has a torque of 30 T/m or less.”  The methodology outlined in the instant disclosure measures the torque of yarn.  It is unclear if just the crimped fiber or the yarn formed using the crimped fiber is required to have a torque of 30 T/m or less when the crimped fiber forms a composite yarn containing a false twisted crimped textured yarn A having a torque in the S direction and a false twisted crimped textured yarn B having a torque in the Z direction.  If just the crimped fiber, the instant disclosure does not outline methodology to determine just the fiber.  It appears a composite yarn is within the scope of crimped fiber based on the originally filed disclosure (see para 0022 of original specification).  For the purpose of prior art application, Examiner will interpret composite yarn to be within the scope of having a crimped fiber and the measured torque of the composite yarn as a whole and not just a fiber within the yarn.
Claim 8 recites the limitation “wherein the crimped fiber has a total fineness in the range of 40 to 180 dtex.”  It is unclear if the limitation refers to the fiber having this fineness or allows for the crimped fiber to be in the form of a yarn having the total fineness listed.  Based on the instant disclosure, it appears that the crimped fiber also refers to a composite fiber (see para 0022 of the original specification) and will be interpreted accordingly for prior art application.
Claim 11 recites the limitation “wherein the insert yarn has a total fineness larger than that of a yarn contained in at least one of the front and back ground structure portions.”  However, claim 1, upon which claim 11 depends, recites the limitation “the connecting yarn has a total fineness as being in dtex which is 2/3 or less of that of a yarn contained in at lest one of the front and back ground structure portions.”  It is unclear f the yarn contained in at least one of the front and back ground structure portions of claim 11 is the same or different from that recited in claim 1.  For the purpose of prior art application, Examiner will interpret claim 11 as the yarn can be the same but are not required to be the same.
Similar to claim 11, claim 19 recites the limitation “a yarn contained in the front ground structure portion and the connecting yarn are formed from a water-repellent fiber.”  It is unclear if the yarn contained in at least one of the front and back ground structure portions of claim 19 is the same or different from that recited in claim 1.  For the purpose of prior art application, Examiner will interpret claim 11 as the yarn can be the same but are not required to be the same.
Claim 21 recites the limitation “wherein knitted fabric has a thickness of from 1.2 to 1.36 mm.”  It is unclear if the referenced knitted fabric refers to the knitted fabric of claim 3 or a different fabric.
The remaining claims are rejected based on their dependency on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2005/0142970 to Taniguchi in view of US Pub. No. 2013/0122271 to Yasui.
Regarding claims 1, 3-7, 9, and 11-21, Taniguchi teaches a sheet material that is a three-dimensional knitted fabric (claim 3) having a front and back double layer (front and back ground structure portions) knitted fabrics and a connecting yarn that connects the double layer knitted fabric (the front and back ground structure portions to each other) and an insertion yarn (insert yarn) (Taniguchi, abstract, para 0016).  Taniguchi teaches the fiber for the ground structure or the insertion yarn of the sheet material being poly(ethylene terephthalate) fiber (polyester fiber, claim 9) and being false-twisted yarn (crimped fiber) (Id., para 0046-0047).  Taniguchi teaches the use of a false-twisted yarn of multifilament for the connecting yarn (Id., para 0058).  Taniguchi teaches the sheet material being used for seats (Id., para 0001) and having cushioning properties, tear resistance and vibration attenuation (Id., para 0055).
Taniguchi teaches the connecting yarn having a size usually from 20 to 2,000 dtex (Taniguchi, para 0061). Taniguchi teaches the ground structure having a yarn size of 300 to 2,000 dtex (Id., para 0040).  Therefore, at the lowest fineness taught by Taniguchi, the connecting yarn has a total fineness as being in dtex that is 1/15 of a yarn contained in the ground structure.  At the largest fineness taught, the connecting yarn has a total fineness as being in dtex that is 1/1 of a yarn contained in the ground structure.  While Taniguchi does not explicitly teach the connecting yarn fineness in dtex being 2/3 or less of that of a yarn contained in the ground structure, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the fineness of the connecting yarn and the yarn of the ground structure, and therefore the relative fineness of the connecting yarn to a yarn in the ground structure, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 
Taniguchi does not explicitly teach the composite yarn (crimped fiber) having a torque of 30 T/m or less.
However, Yasui teaches a multilayered cloth including two or more layers (front and back ground structure portions) with a composite yarn having a torque of 30 T/m or less made of a false-twist crimped yarn having a torque in the S-direction and a false twist crimped yarn having a torque in the Z-direction (claim 4) in one of the outermost layers with a crimp degree of 2% or more (Yasui, abstract, para 0042).  Yasui teaches the composite yarn particularly preferably having no torque (claim 6) (Id., para 0041). Yasui teaches when such a low-torque composite yarn is used in an outermost layer, bulkiness increase and perspiration can be quickly absorbed and then quickly transferred (Id., para 0041).  Yasui teaches the use of an additional fiber in the form of a composite multifilament, such as a false-twisting crimp yarn, (insert yarn is a false twisted crimped textured yarn) (Id., para 0053-0058). Yasui teaches the cloth being a knitted fabric (Id., abstract, para 0061).  Yasui teaches the cloth being used in car interior material such as car seats (Id., para 0068).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the sheet material of Taniguchi, wherein the false-twist composite yarn in the ground structure has a torque less than 30T/m, such as 0, as taught by Yasui, motivated by the desire of using conventionally known false twist yarn predictably suitable for use in multilayered knitted fabrics used in car seat applications and by the desire to increase bulkiness and allow perspiration to be quickly absorbed.
Regarding claim 5, the prior art combination teaches the composite yarn being subjected to interlacing processing (Yasui, para 0010) and teaches the node (interlacing) being within a range of 30 to 90/m (Id., para 0040).  While the reference does not specifically teach the claimed range of 1 to 700 interlaces/m, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the interlacing, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 
Regarding claim 7, the prior art combination teaches the single filament size being freely selected (Taniguchi, para 0047). The prior art combination also teaches the multifilament having a single-yarn fineness of 4.0 dtex or less in an outermost layer, preferably 1.2 dtex or less (Yasui, para 0011).  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the sheet material of the prior art combination, wherein the single filament size is 1.2 dtex or less as taught by Yasui, motivated by the desire of using conventionally known single fiber fineness predictably suitable for use in the outermost layer of the multilayer knit and being freely selected as taught by Taniguchi.
Regarding claim 11, the prior art combination teaches the fibers used for the ground structure or insertion yarn having a size from 300 to 2,000 dtex (Taniguchi, para 0045-0047).  The prior art combination teaches an embodiment wherein the false-twisted yarn for the front side knitted fabric is 500 dtex and the insertion yarn is 880 dtex (Id., para 0188-0189), reading on the insert yarn having a total fineness larger than that of a yarn contained in at least one of the front and back ground structure portions.
Regarding claim 12, the prior art combination teaches the fabric (cloth) having a weight of 300 to 2,000 g/m2 (Taniguchi, para 0050).  While the reference does not specifically teach the claimed range of 150 to 500 g/m2, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the weight per unit area, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 
Regarding claim 13, the prior art combination teaches the fabric (cloth) having a weight of 300 to 2,000 g/m2 (Taniguchi, para 0050).  The prior combination teaches a preferable thickness being 3 to 300 mm (Id., para 0067).  At the lightest weight and lowest thickness, the bulkiness would be 10 cm3/g.  Therefore, the bulkiness of the sheet material overlaps with the claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the thickness and basis weight, and therefore the bulkiness, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 
Regarding claims 14-18 and the claimed MIU (claim 14), compressive rigidity (claim 15), compression recovery (claim 16), bending rigidity (claim 17), and drying rate (claim 18), although the prior art is silent with regards to these properties, the claimed properties are deemed to flow naturally from the teachings of the prior art since the prior art reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  The prior art combination teaches a knitted multilayered fabric having an inlaid yarn formed from water repellant yarns used in seat application where compression recovery is important.  The prior art combination teaches improved cushioning properties.   Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.
Regarding claim 19, the prior art combination teaches the sheet material having a water-repellent treatment (Taniguchi, para 0083).  The prior art combination also teaches the fiber for the ground structure or the insertion yarn of the sheet material being poly(ethylene terephthalate) fiber (Id., para 0046-0047), reading on a yarn contained in the front ground structure portion and the connecting yarn being formed from a water-repellent fiber.
Regarding claim 20, the prior art combination teaches the sheet material being used for seats for automobile (Taniguchi, para 0088), reading on a fiber product comprising the cloth, such as a car seat skin material.
Regarding claim 21, the prior art combination teaches the thickness of the fabric being freely determine according to the application (Taniguchi, para 0067).  While the prior art combination does not explicitly teach the knit having a thickness from 1.2 to 1.36 mm, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the thickness of the fabric, such as within the claimed range, according to the application.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A GILLETT/Examiner, Art Unit 1789